                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-00130-GCM
 CELGARD, LLC,

                Plaintiff,

    v.                                                           ORDER

 SHENZHEN SENIOR
 TECHNOLOGY MATERIAL CO.
 LTD.,
 SHENZHEN SENIOR
 TECHNOLOGY MATERIAL CO.
 LTD. (US) RESEARCH INSTITUTE,
 GLOBAL VENTURE
 DEVELOPMENT, INC.,
 SUN TOWN TECHNOLOGY, INC. ,
 XIAOMIN ZHANG,
 GLOBAL VENTURE
 DEVELOPMENT, LLC,

                Defendants.


         THIS MATTER comes before the Court on its own motion, following a telephonic

conference on Tuesday, August 31 at 2 pm. The Court’s existing instructions on jurisdictional

discovery remain in effect with one modification. Defendants shall provide responsive materials

dated from January 1, 2016 and after. All such materials will be provided within forty-five (45)

days, up to and including October 16, 2021.

         SO ORDERED.



                                              Signed: September 1, 2021




          Case 3:20-cv-00130-GCM Document 67 Filed 09/01/21 Page 1 of 1
